           Case 1:17-cv-05928-JMF Document 73 Filed 12/02/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NATIONAL RESOURCES DEFENSE COUNCIL,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      17-CV-5928 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
U.S. ENVIRONMENTAL PROTECTION AGENCY,                                  :       AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 30, 2019, the Court entered an Opinion and Order granting in part and

denying in part a motion for summary judgment filed by the United States Environmental

Protection Agency (the “EPA”) in this case brought by the Natural Resources Defense Council

(the “NRDC”) under the Freedom of Information Act (“FOIA”), 5 U.SC. § 552. See Nat. Res.

Def. Council v. U.S. Envtl. Prot. Agency, No. 17-CV-5928 (JMF), 2019 WL 4142725 (S.D.N.Y.

Aug. 30, 2019) (“NRDC”) (ECF No. 57). The EPA now moves, pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 6.3, for partial reconsideration of the

Court’s Opinion and Order. See ECF No. 60. The EPA’s primary argument is that the Court

ignored controlling precedent — namely, American Civil Liberties Union v. U.S. Department of

Justice, 844 F.3d 126 (2d Cir. 2016) (“ACLU”) — in ordering that certain “messaging”

documents must be disclosed. See ECF No. 61 (“EPA Mem.”), at 4-6. In its motion, and in a

supplemental letter submitted after its motion was fully submitted, see ECF No. 71, the EPA also

contests the Court’s rulings as to particular documents at issue, see EPA Mem. 7-12. 1


1
        The EPA initially sought reconsideration of the Court’s ruling with respect to Document
          Case 1:17-cv-05928-JMF Document 73 Filed 12/02/19 Page 2 of 6



       The standards governing motions for reconsideration under Rule 60(b) and Local Rule

6.3 are the same and are meant to “ensure the finality of decisions and to prevent the practice of a

losing party examining a decision and then plugging the gaps of a lost motion with additional

matters.” In re Facebook, Inc., IPO Sec. and Derivative Litig., 43 F. Supp. 3d 369, 373

(S.D.N.Y. 2014) (internal quotation marks omitted). Significantly, a motion for reconsideration

“is not a vehicle for relitigating old issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a second bite at the apple.” Analytical Surveys, Inc.

v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (ellipsis and internal quotation marks

omitted). Instead, the primary grounds justifying reconsideration are an “intervening change in

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” In re Facebook, Inc., 43 F. Supp. 3d at 373 (internal quotation marks

omitted) (citing Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992)). That is, reconsideration will generally be denied unless “the moving party can point to

controlling decisions or data that the court overlooked — matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Medisim Ltd. v. BestMed

LLC, No. 10-CV-2463 (SAS), 2012 WL 1450420, at *1 (S.D.N.Y. Apr. 23, 2012) (internal

quotation marks omitted) (quoting In re BDC 56 LLC, 330 F.3d 111, 123 (2d Cir. 2003)). “It is

well established that the rules permitting motions for reconsideration must be narrowly construed

and strictly applied so as to avoid repetitive arguments on issues that have been considered fully

by the [C]ourt.” SOHC, Inc. v. Zentis Food Sols. N. Am., LLC, No. 14-CV-2270 (JMF), 2014

WL 6603951, at *1 (S.D.N.Y. Nov. 20, 2014) (internal quotation marks omitted). Ultimately, “a


No. 21815 on attorney-client privilege grounds, see EPA Mem. 12-13, but it withdrew the
attorney-client privilege argument in its reply memorandum of law. See ECF No. 67 (“EPA
Reply”), at 5 n.2. Accordingly, the Court does not address that argument here.



                                                  2
          Case 1:17-cv-05928-JMF Document 73 Filed 12/02/19 Page 3 of 6



district court has broad discretion in determining whether to grant a motion [for

reconsideration].” Baker v. Dorfman, 239 F.3d 415, 427 (2d Cir. 2000).

       Applying these standards, the Court concludes that the EPA’s motion is without merit.

The EPA’s principal argument — that the Court overlooked ACLU in holding that some

“messaging” documents had to be disclosed — is nothing more than an effort to relitigate an

argument that was raised and rejected in the first instance. Compare ECF No. 37, at 18-19

(relying on ACLU to argue that “messaging” documents that are deliberative in nature are

protected by the deliberative process privilege), with NRDC, 2019 WL 4142725, at *8 (adopting

a narrower view of what “messaging” documents are privileged). To be sure, the Court did not

specifically cite ACLU in its discussion of “messaging” documents (although it did cite the

decision elsewhere, see NRDC, 2019 WL 4142725, at *2). But the Court relied on its own prior

decision in New York v. United States Department of Commerce, No. 18-CV-2921 (JMF), 2018

WL 4853891, at *2-3 (S.D.N.Y. Oct. 5, 2018), which addressed the relevant issue at some length

and explicitly declined to read as much into ACLU as the EPA urges here “given the Second

Circuit’s lack of any real analysis of the issue,” id. at *1 n.1. 2 The Court will not entertain the

EPA’s effort to “relitigate[e] old issues” or “tak[e] a second bite at the apple.” Analytical

Surveys, 684 F.3d at 52 (internal quotation marks omitted); see Maldonado v. Local 803 I.B. of

T. Health & Welfare Fund, 490 F. App’x 405, 406 (2d Cir. 2013) (“A Rule 60(b) motion is

properly denied where it seeks only to relitigate issues already decided.”).

       The EPA’s more targeted arguments fare no better. Its arguments with respect to

Document No. 8309 are illustrative. In its earlier Opinion, the Court held that the EPA had


2
        Not that it matters, but the Court’s decision in New York was filed eleven days before the
EPA filed its motion for summary judgment in this case. Moreover, given the high-profile
nature of the New York litigation, and the fact that it, too, was handled by the Department of
Justice, it is hard to imagine that the EPA was unaware of the decision at the time of its motion.


                                                   3
         Case 1:17-cv-05928-JMF Document 73 Filed 12/02/19 Page 4 of 6



failed to carry its burden of showing that Document No. 8309 — a chain of emails discussing

how to respond to a media inquiry about the New Chemicals program — was protected by the

deliberative process privilege because the EPA connected the document only to “‘messaging’

decisions, not the underlying policy decisions that [were] being communicated.” NRDC, 2019

WL 4142725, at *9. The EPA challenges that conclusion by pointing to a declaration that it had

submitted in support of its summary judgment motion, see EPA Mem. 8, but that declaration

asserted only that Document No. 8309 was one of many records listed “in the Vaughn Index on

th[e] subject” of improving the New Chemicals program, ECF No. 36 (“Myrick Decl.”), ¶ 25.

Such a conclusory assertion was not enough to carry the EPA’s burden of showing that the

document’s release “would reveal the status of internal deliberations on substantive policy

matters.” Fox News Network, LLC v. U.S. Dep’t of the Treasury, 739 F. Supp. 2d 515, 545

(S.D.N.Y. 2010).

       To be sure, the Vaughn Index submitted by the EPA provided a detailed explanation of

how Document No. 8309 was predecisional. See ECF No. 36-1 (“VI”), at 15-16. Notably,

however, the only decision referenced in the Vaughn Index’s explanation was the “messaging”

decision of how to respond to a press inquiry. In seeking reconsideration, see EPA Mem. 8-9,

the EPA compares Document No. 8309 to Document No. 2233 — which the Court concluded

was protected by the deliberative process privilege, see NRDC, 2019 WL 4142725, at *13 — but

the comparison merely underscores the point: While the Vaughn Index linked Document No.

8309 only to a “messaging” decision, it clearly connected Document No. 2233 to the underlying

policy decision. See VI at 8 (explaining that Document No. 2233’s withheld information

“contain[ed] options for senior OCSPP managers to consider, historical contexts for such




                                                4
          Case 1:17-cv-05928-JMF Document 73 Filed 12/02/19 Page 5 of 6



options, and recommendations and proposals provided by the OCSPP program offices”

(emphasis added)).

       The Court need not and will not parse the EPA’s arguments for reconsideration of the

Opinion’s treatment of the other documents at issue (Document Nos. 401, 2048, 5427, 7169,

9765, 11126, 13150, 13257, 14518, 14561, 14935, 19639, 21815, 22782, 22970, 23178, 25096,

25173, 25349, 25605, and 25606). See EPA Mem. 1-2, 9-12; ECF No. 71. The Court has

reviewed these arguments with care and finds them without merit for substantially the same

reasons. 3 At bottom, the EPA simply seeks to relitigate or second-guess the Court’s decisions as

to whether it carried its burden of proof to show that these documents were privileged, often by

drawing facile comparisons to documents that the Court, after meticulous review, found were

protected. See, e.g., EPA Mem. 9 (comparing the Court’s treatment of Document Nos. 13150,

13257, 19639, 22970, and 25349 with its treatment of Document No. 23588), with ECF No. 66,

at 8-10 (same). Making matters worse, as Plaintiff observes, in doing so, the EPA makes

“assertions about records or portions of records this Court has found non-exempt that are either

unsupported by, or at odds with, EPA’s Vaughn index.” ECF No. 72, at 1. Needless to say, that

is not a valid basis for reconsideration.

       For the reasons stated above, the EPA’s motion for reconsideration is DENIED. Per the

Court’s Order of September 24, 2019, the parties have until December 9, 2019, to file their joint




3
         The EPA’s arguments as to Document Nos. 2048, 5427, 25605, and 25606 fail for an
additional reason: They were forfeited because the EPA raised them for the first time in a letter
submitted after its motion for reconsideration was fully briefed. See, e.g., Johnson & Johnson v.
Guidant Corp., 525 F. Supp. 2d 336, 359 (S.D.N.Y. 2007) (noting that arguments first raised in
letters submitted after all other motion papers have been filed are “not properly considered”); see
also, e.g., United States v. Sampson, 898 F.3d 287, 314 (2d Cir. 2018) (“[I]t is well-settled that
we will not usually entertain an argument made for the first time in a reply brief.”).


                                                 5
          Case 1:17-cv-05928-JMF Document 73 Filed 12/02/19 Page 6 of 6



letter regarding the next steps in this litigation. See ECF No. 65. The parties should indicate in

their letter whether a conference to discuss next steps would be appropriate.

       The Clerk of Court is directed to terminate ECF No. 62.



       SO ORDERED.

Dated: December 2, 2019                              __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 6
